DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 07/11/2022

Response to Arguments
Applicant's arguments and Amendments filed on 07/11/2022 have been fully considered.  In view of the Amendments filed on 07/11/2022, all objections and rejections have been withdrawn. 

Withdrawal of Restriction Requirement/Rejoinder
Independent claims 1, 11 and 16 are allowable.  The restriction requirement as set forth in the Office action mailed on December 16, 2017, has been reconsidered in view of the allowability of the claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Therefore, claims 7, 10 14 and 20, directed to non-elected species, are no longer withdrawn from consideration and are herein rejoined because the claims require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1-2, 4-11, 13-16, 18-21 and 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 16 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging apparatus or a devie having a retractable element or a system comprising lens group and an image sensor as recited in “a group of actuators configured to move the first lens group, the group of actuators comprising a first actuator and a second actuator, the first lens group being substantially surrounded by each of the first actuator and the second actuator, the first actuator is configured to move the second actuator and the first lens group or the second actuator is configured to move the first actuator and the first lens group; 
an image sensor group on the optical axis; and 
a third actuator configured to adjust the distance between the group of actuators and the image sensor group, wherein the third actuator is static relative to the optical axis, 
the first lens group and the group of actuators having an active position and an inactive position in relation to the image sensor group along the optical axis, wherein in the inactive position the image sensor group and the group of actuators are nested” as combined with other limitations in claims 1, 11 and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 26, 2022